Citation Nr: 1525492	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-32 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to increases in the "staged" ratings (of 0 percent prior to October 12, 2013, and 10 percent from that date) for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to September 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision granted service connection for bilateral hearing loss and assigned a 0 percent initial rating effective July 12, 2011; the Veteran appealed for a higher initial rating.  During the course of this appeal, a February 2014 rating decision awarded an increased 10 percent "staged" rating effective from October 12, 2013.  


FINDINGS OF FACT

1.  Prior to October 12, 2013, the Veteran's right ear hearing acuity was no worse than Level II impairment in his right ear and Level II impairment in his left ear.

2.  From October 12, 2013, the Veteran's right ear hearing acuity has not been worse than Level IV impairment in his right ear and Level IV in his left ear. 


CONCLUSION OF LAW

Ratings for bilateral hearing loss in excess of 0 percent prior to October 12, 2013, and/or in excess of 10 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.85 Diagnostic Code (Code) 6100, 4.86 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  (A September 2013 statement of the case provided the Veteran notice pertaining to the downstream issue of an increased initial rating, the claim was readjudicated in a February 2014 supplemental statement of the case; he has had ample opportunity to respond/supplement the record.)  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are in the record, and pertinent post-service treatment records have been secured.  The Veteran has been afforded VA examinations to evaluate the nature and severity of his hearing loss in November October 2011 and January 2014.  The Board finds that these examination reports are adequate for the purposes of this decision.  The competent findings reported on the examination report are detailed and account for the Veteran's history and symptom complaints, and are not alleged to be inaccurate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  These examinations also address the effect of the bilateral hearing loss on the Veteran's work and daily functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  The Board finds that the present record includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

"Staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86 ) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations for levels of hearing acuity impairment assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity impairment levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied, and that numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

As noted above, a July 2012 rating decision granted the Veteran service connection for bilateral ear hearing loss, rated 0 percent effective from July 12, 2011.  The Veteran appealed, seeking a higher disability rating.  In February 2014, the RO awarded a 10 percent rating for the bilateral hearing loss effective from October 12, 2013.  The issue on appeal requires the Board to determine whether any rating in excess of 0 percent is warranted for the period prior to October 12, 2013, and to determine whether any rating in excess of 10 percent is warranted for the period from October 12, 2013 onward.

An October 2011 VA audiological evaluation of the Veteran indicated puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
15
15
80
100
LEFT
n/a
10
15
85
90

The average puretone thresholds were 52.5 in the right ear and 50 in the left ear.  Speech audiometry revealed speech recognition scores of 88 percent in the right ear and 86 percent in the left ear.  The Veteran reported having trouble hearing conversations, particularly with background noise.  Under 38 C.F.R. § 4.85 Table VI, the hearing acuity shown constitutes Level II hearing impairment in the right ear and Level II hearing impairment in the left ear.  No exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86 is shown for either ear.  Combining Level II hearing for the right ear and Level II hearing for the left ear according to Table VII results in a 0 percent rating.  38 C.F.R. § 4.85, Code 6100.  

On October 2013 VA audiology assessment, audiometry revealed the puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
20
15
90
100
LEFT
n/a
15
15
85
95

The average puretone thresholds were 56.5 in the right ear and 52.5 in the left ear.  Speech audiometry revealed speech recognition scores of 80 percent in each ear. 
Under 38 C.F.R. § 4.85 Table VI, the hearing acuity shown constitutes Level IV hearing in the right ear and Level IV hearing in the left ear.  No exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86 is shown for either ear.  Combining Level IV hearing for the right ear and Level IV hearing for the left ear according to Table VII results in a 10 percent rating.  38 C.F.R. § 4.85, Code 6100.  

VA treatment records following the October 2013 audiological assessment note that the evaluation revealed a slight change since the Veteran's last audiological results and that a spare set of hearing aids was recommended. 

On January 2014 VA audiological evaluation, audiometry revealed the puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
15
15
80
85
LEFT
n/a
10
15
90
90

The average puretone thresholds were 48.75 in the right ear and 51.25 in the left ear.  Speech audiometry revealed speech discrimination scores of 80 percent in both ears.  The Veteran reported difficulty hearing what people say to him, especially if there is noise in the background.  Under 38 C.F.R. § 4.85 Table VI, the hearing acuity shown constitutes Level III hearing impairment in the right ear and Level IV hearing impairment in the left ear.  No exceptional pattern of hearing loss as defined in 38 C.F.R. § 4.86 is shown for either ear.  Combining Level III hearing for the right ear and Level IV hearing for the left ear according to Table VII results in a 10 percent rating.  38 C.F.R. § 4.85, Code 6100.

The Board finds that the October 12, 2013 VA audiological evaluation report is the earliest evidence of record showing that the criteria for a 10 percent rating (or any rating in excess of 0 percent) were met in this case.  The Board recognizes that the increased severity of hearing loss shown in the October 12, 2013 audiological report likely manifested at some time prior to that date.  However, there is no evidence making any date prior to October 12, 2013 factually ascertainable as the date of such an increase.  The 0 percent rating in effect prior to October 12, 2013 is supported by the only evidence of record from that period (the October 2011 VA examination report); the Board is unable to identify any date prior to October 12, 2014, 2013 as the ascertainable onset of hearing loss severity meeting the criteria for assignment of a rating in excess of 0 percent.

The Board notes that in Martinak, the Court held that, unlike the schedular criteria for rating hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held an examining VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The October 2011 and January 2014 VA examination reports show that the Veteran described that he has trouble hearing people, particularly with background noise.

To the extent that the Veteran's lay assertions suggest that his hearing impairment is more severe than reflected by the ratings assigned, the Board acknowledges that the lay statements are competent to testify as to symptoms the Veteran experiences, including the presence of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, the Veteran is not competent to establish the level of hearing disability by his own opinion.  As is noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry.  See Lendenmann, 3 Vet. App. at 349.  Such application has been discussed in detail above, resulting in an interim partial grant of the appeal with an increased rating.  As is explained above, the competent (medical) evidence of record does not show that any further increased rating is warranted.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology. If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops. If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization. If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Comparing the audiometry findings and impairment due to bilateral hearing loss shown with the rating schedule, the Board finds that the degrees of disability shown throughout the periods under consideration are wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The Veteran essentially complains of difficulty hearing, and such impairment is precisely what is contemplated in the applicable rating criteria which feature hearing thresholds and speech discrimination/recognition findings.  The evidence does not suggest extraordinary or unusual aspects of the Veteran's hearing loss manifestations beyond what is contemplated by the applicable rating criteria.  Therefore, referral for consideration of an extraschedular rating is not necessary.

 The record does not suggest, and the Veteran has not alleged, that he is rendered unemployable by his hearing loss.  The matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Ratings for bilateral hearing loss in excess of 0 percent prior to October 12, 2013, and 10 percent from that date are denied.



____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


